PER CURIAM.
Clarence Lee Wyckoff appeals an order wherein the adoption of his natural children by the stepfather was granted.
After reviewing the record, we reluctantly reverse and remand because the trial court’s order relied upon records of prior separate proceedings, but those records were not introduced into evidence in the proceeding now appealed. Atlas Land Corp. v. Norman, 116 Fla. 800, 156 So. 885 (1934). The final judgment of dissolution of marriage granting custody to the natural mother, the order prohibiting visitation by the natural father, and the psychiatric reports regarding the natural father are all referred to, but are not properly supported by the record before us.
Accordingly, the cause must be reversed and remanded.
MILLS, Acting C. J., ERVIN, J., and MASON, ERNEST E., Associate Judge, concur.